UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6235


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORONDE S. MABRY, a/k/a Oronde’ Sylvester Mabry,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00028-REP-2; 3:08-cv-00688-REP)


Submitted:   July 24, 2012                 Decided:   August 21, 2012


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oronde S. Mabry,    Appellant Pro Se.   Richard Daniel Cooke,
Assistant United    States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Oronde S. Mabry seeks to appeal the district court’s

orders denying relief on Mabry’s 28 U.S.C.A. § 2255 (West Supp.

2012) motion.        The orders are not appealable unless a circuit

justice    or    judge   issues    a     certificate        of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.    Cockrell,     537    U.S.   322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Mabry has not made the requisite showing.                         Accordingly, we

deny    Mabry’s    motion    for     a    certificate        of    appealability       and

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions          are   adequately     presented      in   the



                                               2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3